Case 5:20-cr-20520-JEL-EAS ECF No. 86-1, PageID.429 Filed 11/25/20 Page 1 of 1




                              United States District Court
                              Eastern District of Michigan
                                   Southern Division

The United States of America,                        Criminal No. 20-20520

                     Plaintiff,                      Hon. Judith E. Levy
v.

Gregory Young Jr.,

                     Defendant.
                                            /

                                  INDEX OF EXHIBITS

     1.) Exhibit A – Transcript

     2.) Exhibit B – Police Rpt.

     3.) Exhibit C – Docket

     4.) Exhibit D – Probation Violation Report – Filed Under Seal

     5.) Exhibit E – October 21, Probation Report - Filed Under Seal

     6.) Exhibit F – August 16, Probation Report - Filed Under Seal
